Jfourtlj Court of ^pealg
                                   ^an Antonio, tE^exas:


                                         October 4, 2016

                                      No. 04-16-00536-CV

          BEXAR-MEDINA-ATASCOSA COUNTIES WATER CONTROL AND
                        IMPROVEMENT DISTRICT NO.1 (BMA),
                              Appellant(Cross-Appellee)

                                                V.

    BANDERA COUNTY RIVER AUTHORITY AND GROUNDWATER DISTRICT
                                         (BCRAGD),
                                   Appellee (Cross-Appellant)

                 From the 198th Judicial District Court, Bandera County, Texas
                                   Trial Court No. CV-13-351
                          Honorable M.Rex Emerson, Judge Presiding

                           ORDER OF REFERRAL

        After reviewing the parties' responses to this court's prior order, the court has determined
this appeal is appropriate for referral to alternative dispute resolution. TEX. CIV. PRAC. &
REM. CODE § 154.021(a); 4TH TEX. APP.(SAN ANTONIO) LOC. R. 2. It is therefore
ORDERED that this appeal is referred to a mediated settlement conference to be conducted by
the Honorable Michael Peden, Ford Murray, PLLC, 10001 Reunion Place, Ste. 640, San
Antonio, Tx 78216,(210)731-6400,the Mediator selected by the parties.

       It is FURTHER ORDERED that all appellate deadlines are hereby suspended until
November 18, 2016.

      It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed,
but in any event the mediation shall be completed no later than forty-five(45)days from the date
of this Order. The Mediator shall file with the Clerk of Court within three (3) days of the
completion ofthe mediation a written report concerning the disposition ofthis appeal.

       It is FURTHER ORDERED that the Mediator shall be compensated and that parties in
this cause shall be equally responsible for its share of this obligation. Mediation fees shall
ultimately be taxed as court costs. TEX. CIV.PRAC.& REM. CODE § 154.054.

      It is FURTHER ORDERED that all parties to this cause are directed to attend the
mediated settlement conference with their counsel of record. The corporate party representative
in attendance and the individual party representatives shall have full authority to settle up to and
including the judgment amount. To facilitate this procedure, the Mediator shall encourage and
assist, but will not compel or coerce the parties in reaching a settlement of the dispute. Unless the
parties otherwise agree, all matters, including the conduct and demeanor of the parties and their
counsel during mediation, shall remain confidential and shall never be disclosed to anyone,
including this court. See id. § 154.053.

         If the parties are able to settle all matters related to this appeal, the parties are directed to
file a joint motion requesting an appropriate disposition of this appeal within thirty (30) days of
the date of mediation.


        It is so ORDERED on October 4, 2016.




                                                        Marialvn Bamard;Justice


       IN WITNESS WHEREOF,I have hereunto set my hand and affixed the sejil of the said
court on this 4'^ day of October, 2016.

                 OF

                                                           ith E. Mottle, Clerk


       SJ   X




ENTERED THIS 4TH DAY OF OCTOBER,2016.